Exhibit 10.1

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CASI PHARMACEUTICALS,
INC. IF PUBLICLY DISCLOSED.

*** Triple asterisks denote omissions

SUPPLEMENTARY AGREEMENT TO THE EXCLUSIVE LICENSE AGREEMENT

This Supplementary Agreement to the Exclusive License Agreement (this
“Agreement”), is entered into as of September 29, 2020 (Beijing Time, “Effective
Date”), by and between:

(i)        Juventas Cell Therapy Ltd. (合源生物科技（天津）有限公司), a company duly organized
and existing under the laws of PRC, having its principal office at Building 5,
No.8, No.8, Haitai Development, Huayuan Industrial Zone, Tianjin Binhai
High-tech Zone, Tianjin City, China (hereinafter referred to as “Juventas”,
which, unless otherwise stipulated herein, shall include the assignee and heir
of Juventas); and

(ii)       CASI Pharmaceuticals, Inc., a company duly organized and existing
under the laws of Delaware, having its principal office at 9620 Medical Center
Drive, Suite 300, Rockville, Maryland 20850 (hereinafter referred to as “CASI”,
which, unless otherwise stipulated herein, shall include the assignee and heir
of CASI).

(Juventas and CASI are each referred hereto as a “Party” and both the
“Parties”.)

WHEREAS

A.                Juventas and CASI have entered into an Exclusive License
Agreement (the “License Agreement”) on June 15, 2019, according to which
Juventas has granted CASI an exclusive license to Commercialize (as defined
below) the Product (as defined below) in the Territory (as defined below). The
Product has already come into IND phase I clinical trial and is moving forward
to Phase II Clinical Trial (as defined below).

B.                Since the execution of the License Agreement, considering the
change of the market circumstances and the Parties’ situation, the Parties
intend to enter into this Agreement to further stipulate the updated cooperation
relations with regard to Commercializing the Product in the Territory. This
Agreement is the supplementary of the License Agreement, and matters not
stipulated herein shall still be governed by the License Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing preliminary statements, the
mutual agreements and covenants set out herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

1.     Definitions

Except otherwise defined herein, all capitalized terms used herein shall have
the following meanings:







--------------------------------------------------------------------------------

1.1.    “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with a person or entity, but only for
so long as said control shall continue. As used herein, the term “control” or
“controlled by” means: (a) ownership, directly or indirectly, of more than 50%
of the voting securities of the applicable party; or (b) possession of the power
to direct or cause the direction of the business, management and policies of a
person whether by ownership, contract or otherwise. Solely for the purpose of
defining “Affiliate” herein, Juventas shall not be deemed as an Affiliate of
CASI.

1.2.    “Annual Commercialization Cost Budget” has the meaning defined in
Section 2.1 (4).

1.3.    “Annual Net Sales” means total Net Sales of the Product in a particular
Calendar Year.

1.4.    “Calendar Quarter” means a period of three (3) consecutive months ending
on the last day of March, June, September, or December, respectively.

1.5.    “Commercially Reasonable Efforts” means, with respect to the efforts to
be exerted by a Party to achieve any objective, the reasonable efforts to
accomplish such objective as a similarly situated party in the pharmaceutical
industry would normally use to accomplish a similar objective in its own
interests under similar circumstances.

1.6.    “Change of Control” means (a) any Person becomes the beneficial owner,
directly or indirectly, of 50% or more of the outstanding equity interests of a
Party, or (b) a Party ceases to own and control, of record and beneficially,
more than 50% of each class of outstanding voting equity interests of the Party.

1.7.    “China Territory” means the People’s Republic of China, and for the
purpose of defining “China Territory” only, including Macau and Taiwan and Hong
Kong.

1.8.    “Clinical Development” means a human clinical trial of a compound or
product for an indication as required prior to the marketing of a medical
product.

1.9.    “Commercialize” or “Commercialization” means to sell the Product through
certain methods and activities, including but not limited to pricing,
reimbursement, distribution, hospital listing, business planning,
medical/marketing planning, budget and HC approval, the establishment of
Standardized Cell Therapy Centers, clinical research related matters, sales goal
and incentive compensation..

1.10.  “Commercialization Costs” means the annual costs determined by JSC for
Commercializing the Product and confirmed by Juventas and CASI, including but
not limited to costs and expenses for marketing, medical related activities,
quality control, sales, market access, etc.

1.11.  “Promotional Costs” means the costs determined by JSC for the Product’s
marketing and promotion and confirmed by Juventas and CASI, including but not
limited to costs and expenses for marketing, medical related activities, quality
control, market access, etc.

1.12.  “Cost of Goods” or “COGS” means Juventas’ (and/or its contract
manufacturer’s) costs of (i) materials, excipients, packaging and labeling
material (including package insert);



2

--------------------------------------------------------------------------------

(ii) direct costs, including direct labor of employees (including basic wages,
labor and related payroll taxes and benefits) incurred or spent in the actual
production, filling, packaging and labeling of the Product, including without
limitation for quality assurance, purchasing and manufacturing facility
operations; (iii) overhead (including operating expenses, indirect labor and
related payroll taxes and benefits, depreciation, amortization, taxes,
insurance, rent, equipment repairs and maintenance, energy costs and supplies)
incurred or spent in support of the actual production, filling, packaging and
labeling of the Product; and (iv) all customs duties, transportation insurance,
transportation costs and any other costs with respect to the manufacture of the
Product.

1.13.  “EMEA” means the European Medicines Agency, or any successor entity
thereto.

1.14.  “Ex-China Territory” means the rest of the world outside the China
Territory.

1.15.  “Field” means all therapeutic uses of the Product.

1.16.  “FDA” means the U.S. Food and Drug Administration, or any successor
entity thereto.

1.17.  “First Commercial Sale” means the first sale of the Product in any part
of the Territory after Regulatory Approval for the Product has been granted, or
otherwise permitted, by a Regulatory Authority of the Territory such as NMPA.
For the avoidance of doubt, the First Commercial Sale does not include any sale
or supply of any product for the sole purpose of clinical trials.

1.18.  “GMP” means current Good Manufacturing Practices as defined in Parts 210
and 211 of Title 21 of the U.S. Code of Federal Regulations, as may be amended
from time to time, or any successor thereto and foreign equivalents thereof,
including, where referring to activities in China, the Guidelines on Good
Manufacturing Practices specific to the Product, or such practices as may be as
otherwise required by the NMPA, including under the Quality Administrative
Standard for Drug Manufacturing as well as any requirements issued pursuant to
the Regulation of Drug Manufacturing Administrative Procedures issued by the
NMPA.

1.19.  “GMP Manufacturing Facility” means any manufacturing facility that meets
the GMP.

1.20.  “Governmental or Regulatory Authority” means: (a) the National Medical
Products Administration of the People’s Republic of China (the “NMPA”) and any
other national, federal, provincial, state, municipal or other governmental
body, (b) any international or multi- lateral body, (c) any subdivision,
ministry, department, secretariat, bureau, agency, commission, board,
instrumentality or authority of any of the foregoing governments or bodies, (d)
any quasi- governmental or private body exercising any regulatory, expropriation
or taxing authority under or for any of the foregoing governments or bodies, or
(e) any international, multi-lateral or multi-national judicial, quasi-judicial,
arbitration or administrative court, grand jury, tribunal, commission, board or
panel.

1.21.  “Key Target Hospitals” means the target hospitals that shall be covered
for the Commercialization of the Product as determined by the JSC.

1.22.  “IND” means any investigational new drug application filed with the FDA,
the EMEA



3

--------------------------------------------------------------------------------

or the NMPA prior to beginning clinical trials in humans or any comparable
application filed with any Governmental or Regulatory Authority within the
Territory.

1.23.  “Intellectual Property” means all licensed patents, patent applications,
inventions or discoveries (whether or not patentable), copyrights, copyright
applications, domain names, Product specifications, data, trade secrets, trade
dress, know-how and all other intellectual property rights, and all related
documentation or other tangible expressions , including the proprietary
information set forth in Exhibit A attached hereto as will be updated from time
to time, which are necessary to the Commercialization of the Product within the
Territory, but excluding any intellectual property solely relating to the
development and manufacture of the Product.

1.24.  “Improvements” means any inventions, discoveries, know-how, clinical data
or other proprietary information related to the Product created, generated or
acquired by either Party during the Term of this Agreement.

1.25.  “Laws” means: (a) all constitutions, treaties, laws, statutes, codes,
ordinances, guidance, orders, decrees, rules, regulations, and municipal
by-laws, (b) all judgments, orders, writs, injunctions, decisions, rulings,
decrees and awards of any governmental, regulatory or judicial authority, and
(c) all policies, practices and guidelines of any governmental or regulatory
authority.

1.26.  “Losses” means any and all claims, liabilities, losses, damages, fees,
penalties, judgments, awards, interest, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses and court’s costs) incurred
by a Party to this Agreement, or any Affiliate thereof, resulting from a third
party Proceeding against either Party.

1.27.  “NDA” means a New Drug Application filed with the FDA, the EMEA, the NMPA
and other Regulatory Authorities to obtain approval for commercial sale or use
of the Product as a pharmaceutical or medicinal product in any formulation or
dosage form (excluding any pricing and reimbursement approvals) or any
comparable application filed with any Governmental or Regulatory Authority
within the Territory.

1.28.  “Net Sales” means the gross amount invoiced for sales of the Product by
CASI, or its Affiliates or its permitted sublicensee to any third party in the
Territory, less the following amounts: (i) sales taxes or other taxes separately
stated on the Product invoice; (ii) price adjustments, credits, refunds or
deductions for returned or defective Product, all to the extent reasonably
demonstrated by CASI by written records, provided that such calculation is not
in violation of the Generally Accepted Accounting Principles (GAAP) of the
United States.  Notwithstanding anything in this Agreement to the contrary, the
transfer of the Product between or among CASI and any of its Affiliates and
sublicensees will not be considered a sale.

1.29.  “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.



4

--------------------------------------------------------------------------------

1.30.  “Product” means one developed candidate autologous T-cell therapy product
with a scFv specifically binding to CD19, which is identified by Juventas with
an internal reference number of CNCT19.

1.31.  “PRC” means People’s Republic of China, including Hong Kong Special
Administrative Region, Macau Special Administrative Region and Taiwan.

1.32.  “Phase II Clinical Trial” means a human clinical trial of a compound or
product for an indication conducted in the PRC, the principal purpose of which
is a determination of safety and efficacy for such indication or indications in
a target patient population over a range of doses and to provide the rational
and provide the basis for the design of phase III clinical trial studies and the
determination of dosing regimens.

1.33.  “Supply Agreement” has the meaning given to such term in Section 3.2.1 of
this Agreement.

1.34.  “Restricted Products” has the meaning given to such term in Section 5.2
of this Agreement.

1.35.  “Standardized Cell Therapy Center” means diagnostic and treatment
departments established in medical institutions for carrying out activities
related to CNCT19 products, including but not limited to, standardized treatment
application, quality control, and medical training.

1.36.  “Territory” means worldwide.

1.37.  “Term” has the meaning given to such term in Section 6 of this Agreement.

1.38.  “Trademark” means any word, phrase, slogan, design, symbol or product
packaging used or intended to be used to identify the Product or distinguish it
from competitive or related products. For clarification, the “Trademarks” means
“合源生物” and “Juventas” and any other trademarks, logos or branding used by
Juventas in connection with the Product.

2.     Collaboration for Commercialization

Juventas and CASI will use its respective best reasonable efforts to
Commercialize the Product worldwide pursuant to the terms and conditions hereof.
On such basis, the Parties agree to arrange their rights and obligations below
in accordance with this Agreement:

2.1.    Perfection of the JSC

Juventas and CASI agree that, Section 4 of the License Agreement shall be
terminated and the Parties shall perfect the JSC pursuant to the provisions
below:

(1)  Juventas and CASI have already jointly established the Joint Steering
Committee (“JSC”), which is the decision-making and supervising authority for
the Commercialization by the Parties, which shall be comprised of equal number
of representatives from either Party and shall determine the matters in relation
to the Commercialization of the Product, including but not limited to pricing
the Product, deciding whether the Product should be listed on the National Drug
Reimbursement



5

--------------------------------------------------------------------------------

List and the specific strategies in connection therewith, distribution plan, the
hospital listing plan, business planning, medical/marketing planning, budget
 and headcount approval, establishing the Standardized Cell Therapy Centers,
post-market clinical research related matters, sales goal and incentive
compensation, hiring independent experts and consultants and obtaining
governmental approvals in relation to the marketing, etc. The Joint Development
Committee (“JDC”) will no longer be established and its duties stipulated in the
License Agreement will be undertaken by the JSC.

(2)  JSC shall be consisted of 3 representatives designated by each CASI and 3
representatives designated by Juventas. Each Party may replace the JSC
representative designated by such Party at any time with prior notice to the
other Party, provided that such replacement shall have the same authority and
the same scope of responsibility as the person being replaced. Each of CASI and
Juventas shall select one of its respective representatives as the
joint-chairperson of the JSC, either of which shall be entitled to call
meetings. The agenda of the meeting shall be prepared and circulated five (5)
days prior to each meeting (such agenda will include all matters requested by
either Party), and the minutes shall be prepared and issued of each meeting
within fifteen (15) days thereafter. In the event of absence of any
representative in any meeting, the representatives attending such meeting can
make decisions unanimously.

(3)  In the event that the JSC cannot reach an agreement regarding any matter
within a period of five (5) days, then the dispute shall be promptly submitted
to the chief executive officer or the general manager of Juventas and CASI for
resolution through consultation.

(4)  Subject to Section 2.1(3) above, the JSC shall make decisions on the annual
commercialization cost budget (“Annual Commercialization Cost Budget”) for the
Commercialization of the Product prior to January 31 of each year.

2.2.    Joint Establishment of Marketing Team

Juventas and CASI shall establish a marketing team together to jointly develop
brand positioning, create marketing strategy and carry out promotional
activities for Commercializing the Product.

2.3.    Medical Quality Control

Juventas shall be responsible to establish medical team(s), develop medical
strategy, conduct post-market clinical research, establish Standardized Cell
Therapy Centers (~100) to cover Key Target Hospitals’ cell therapy clinic
standardization work, including but not limited to establishing and training of
the standardized process for clinic pathway for cell therapy, specific related
tests for cell therapy, quality control (cell collection and transfusion, etc.),
and patient management (adverse reactions treatment, patients follow-up visits
and establishment of database, etc.)

2.4.    Sales

CASI shall be responsible to recruit and establish sale teams, which shall cover
all the



6

--------------------------------------------------------------------------------

Key Target Hospitals as determined by JSC, to Commercialize the Product.

2.5.    Transportation of the Product

The transportation obligation of the Product shall be borne by Juventas, the
details of which shall be set forth in the Supply Agreement.

2.6.    Business Plan

Within six (6) months after the execution of this Agreement, the Parties shall
jointly complete a Commercialization plan for the Product to further clarify the
responsibilities and obligations of the Parties for Commercializing the Product
(“Commercialization Plan”), and submit such Commercialization Plan to the JSC
for approval.

2.7.    Communications with Government

CASI shall be responsible for replying to inquiries of, notices from or
communications with the Governmental or Regulatory Authorities regarding
Commercialization of the Product. Juventas shall be responsible for replying to
all other inquiries of, notices from or communications with the Government or
Regulatory Authorities regarding the Product. Each of the Parties shall provide
the other Party with reasonable assistance in relation to the above-mentioned
replies.

2.8.    Regulatory Information

Each Party shall provide the other Party with all reasonable assistance and take
all actions reasonably requested by the other Party that are necessary to enable
the other Party to comply with any Law applicable to the Product. Such
assistance and actions shall include, among other things, keeping the other
Party informed, commencing within five (5) business days of notification of any
action by, or notification or other information which it receives (directly or
indirectly) from any Governmental or Regulatory Authority which: (a) raises any
material concerns regarding the safety or efficacy of the Product; (b) indicates
or suggests a potential material liability for either Party to third parties
arising in connection with the Product or (c) is reasonably likely to lead to a
field alert report, recall or market withdrawal of the Product; provided, that
neither Party shall be obliged to disclose information in breach of any existing
contractual restrictions.

3.     Fees and Payments

This Section 3 shall replace and supersede Section 5 and Section 6 of the
License Agreement entirely.

3.1.    Cancellation of Milestone Payment

CASI will be not required to pay to Juventas the milestone payment of RMB
70,000,000 under Section 6.1 of the License Agreement.

3.2.    Supply of Product and Supply Price

3.2.1. Supply of Product

Juventas shall complete the construction of GMP production facilities on its own
or



7

--------------------------------------------------------------------------------

through designated manufacturers, ensure that such facilities are functional,
and commence to produce the Product in accordance with the terms and conditions
of this Agreement. According to the applicable terms of the supply agreement to
be executed by the Parties separately (the “Supply Agreement”), Juventas or its
designated manufacturer shall be the exclusive manufacturer and supplier of
CASI’s products. In the event that the GMP production facility has been created
and is ready to operate, Juventas shall notify CASI timely. Juventas shall
supply the Product to CASI in accordance with the Supply Agreement.

3.2.2. Supply Price

Juventas shall supply CASI with the Product at the supply price (“Supply Price”)
equaling to the COGS of the Product with a [***] mark-up rate. The payment
period of the Supply Price and the payment method will be otherwise stipulated
in the Supply Agreement

3.3.    Promotional Cost

Upon the determination of annual Promotional Cost budget each year, CASI shall
pay to Juventas [***] of the annual Promotional Costs (“Juventas
Commercialization Costs”) based on the payment schedule as determined by the
Parties for the Commercialization responsibilities undertaken by Juventas,
including but not limited to commercialization activities such as medical,
marketing, testing, quality control, marketing access related activities. The
exact amount shall be finally settled based on the actual promotional costs
incurred which should be reviewed and approved by the JSC.  The payment period
and the payment method will be otherwise determined and agreed by the Parties in
a separate agreement.

3.4.    Royalty

CASI shall pay to Juventas the following royalties on the Net Sales within
certain period in the Territory, the payment schedule and payment method of
which will be determined by the Parties in a separate agreement:

A.      China Territory. CASI will pay to Juventas a royalty on Net Sales of the
Product in the China Territory on a quarterly basis at the flat royalty rate of
[***].

B.      Ex-China Territory: CASI will pay to Juventas a royalty on Net Sales of
the Product in the Territory on a quarterly basis at the following rates:

a)     For the portion of aggregate Annual Net Sales of all Product in the
Ex-China Territory equal to or less than [***] in any calendar year, [***] of
such portion of such Annual Net Sales;

b)     For the portion of aggregate Annual Net Sales of all Product in the
Ex-China Territory more than [***] but no more than [***] in any calendar year,
[***] of such portion of such Annual Net Sales;



8

--------------------------------------------------------------------------------

c)     For the portion of aggregate Annual Net Sales of all Product in the
Ex-China Territory more than [***] but no more than [***] in any calendar year,
[***] of such portion of such Annual Net Sales; and

d)     For the portion of aggregate Annual Net Sales of all Product in the
Ex-China Territory more than [***] in any calendar year, [***] of such portion
of such Annual Net Sales.

3.5.    Profit Distribution Arrangement

The Parties agree that the overall profit obtained by Juventas hereunder shall
reach the specific ratio of the Net Profit (“Juventas Target Net Profit”) as
listed below in each financial year. In case the profit obtained by Juventas in
such year from Section 3.2, Section 3.3 and Section 3.4 hereof (collectively,
“Juventas Net Profit”) fails to reach Juventas Target Net Profit, CASI shall pay
the difference amount between Juventas Net Profit and Juventas Target Net
Profit. The payment schedule and payment method shall be confirmed in a separate
agreement executed by the Parties, and CASI shall pay Juventas the difference in
profits that should be made up in accordance with such agreement.

“Juventas Net Profit” = [***]

For purposes of the Section, “Product Net Profit” as described below =

The specific ratio of “Juventas Target Net Profit” =

(1)

If the Annual Net Sales of all the Product in the Territory is [***], then
Juventas shall obtain [***] of the Product Net Profit and CASI shall obtain
[***] of the Product Net Profit, ie. Juventas Target Net Profit shall be [***]
of the Product Net Profit.

(2)

If the Annual Net Sales of all Product in the Territory is more than [***] but
no more than RMB [***] in any financial year, then Juventas shall obtain [***]
of the Product Net Profit and CASI shall obtain [***] of the Product Net Profit,
ie. Juventas Target Net Profit shall be [***] of the Product Net Profit;

(3)

If the Annual Net Sales of all Product in the Territory is more than RMB [***]
in any financial year, then Juventas shall obtain [***] of the Product Net
Profit and CASI shall obtain [***] of the Product Net Profit, ie. Juventas
Target Net Profit shall be [***] of the Product Net Profit.

3.6.    Payment Reports

During the Term, following the First Commercial Sale of the Product in any
country or region in the Territory, CASI shall furnish to Juventas a written
report (each, a “Payment Report”) within [***] after the end of each calendar
quarter showing the Net Sales of each Product in China Territory and Ex-China
Territory and the royalties payable under this Agreement, along with (i) gross
sales of the Product in China Territory and Ex-China Territory, (ii) Net Sales
in the relevant Calendar Quarter in China Territory and Ex-China Territory,
(iii) all relevant exchange rate conversions in accordance with Section 3.9,
(iv) all deductions and (v) the amount of any payment due from CASI to Juventas.

3.7.    Method of Payments

All payments due from CASI to Juventas under this Agreement shall be paid by
CASI or its designated party in RMB by wire transfer to a bank account
designated in writing by Juventas. With respect to any payment due under this
Section 3, Juventas shall provide CASI the original of the invoice for the due
payment.

3.8.    Withholding Tax

The royalties shall be paid to Juventas by CASI after deducting all applicable
withholding taxes. Before CASI makes any payment to Juventas, CASI shall provide
Juventas with all forms verifying Juventas’ tax domicile to apply for any
bilateral fiscal convention that provides the reduction of withholding tax
rates. Juventas shall return the relevant forms to CASI. If Juventas does not
immediately return the relevant qualified completed and signed forms, CASI shall
be entitled to declare and pay the withholding tax in accordance



9

--------------------------------------------------------------------------------

with the applicable common law rate for corporate income tax, and the relevant
tax shall be deducted by CASI in the corresponding payment to Juventas. CASI
should pay the withholding tax to the correct tax authority and the payment
certificate of the relevant tax should be delivered to Juventas as proof of
payment. If any Party believes that the obligations set forth in this Section
3.8 are onerous, the Parties agree to discuss other available options. For the
avoidance of doubt, this Section will not apply to the Royalty occurs in PRC,
and Juventas shall be solely responsible for the compliance of applicable tax
Laws, and CASI will not bear any legal liability arising from Juventas’
violation of the withholding tax regulations.

3.9.     Currency

With respect to sales of the Product invoiced in RMB, the Net Sales and the
amounts due hereunder will be expressed in RMB. With respect to sales of Product
invoiced in a currency other than RMB, the gross sales, Net Sales and royalties
payable shall be expressed in the currency of the invoice issued by the Party
making the sale together with the RMB equivalent of the royalty payable and the
equivalent in the currency used for calculating the applicable royalty rates,
calculated using the rate of exchange published in the Wall Street Journal for
such currency on the last Business Day of the relevant Calendar Quarter.

3.10.  Default Payment

In addition to all other rights and remedies hereunder or at law or in equity,
CASI shall pay an interest for any and all payment defaulted by CASI under this
Agreement. The interest shall accrue on the amount of payment defaulted by CASI,
from its due date up to the date of full payment, at a rate of [***] and shall
be paid in RMB by wire transfer to a bank account designated by Juventas. Such
interest shall accrue from day to day and be computed on the basis of a three
hundred and sixty (360) day per year and the actual number of days elapsed. If
any payment by CASI is overdue [***], CASI shall be deemed to be in material
breach of this Agreement.

3.11.  Audit

Juventas shall have the right during the Term of this Agreement and for [***]
months after termination of this Agreement to engage an independent auditor of
one of the Big Four to examine the relevant records from time-to-time, as may be
necessary to verify compliance with the terms of this Agreement. Such audit
shall be requested in writing at least [***] in advance, and shall be conducted
during CASI’s normal business hours and otherwise in a manner that minimizes any
interference to CASI’s business operations. In order to fulfill the auditing,
the independent auditor so selected shall have the right to access, examine,
review and copy all books or accounts of CASI, relevant procurement/distribution
agreements and other purchase/sales contracts, purchase/sales orders, operation
records, tax paid to local government, and itemized tax for the Product, and to
discuss the business, operations and conditions of CASI with its respective
directors, officers, employees, accounts, auditors, financial advisors, legal
counsel and investment bankers, to the extent reasonably deemed by Juventas as



10

--------------------------------------------------------------------------------

necessary for determining the accuracy of the report provided by CASI pursuant
to Section 3.5. CASI shall not unreasonably restrict the independent auditor’s
access to premises of CASI during normal business hours. In the event that any
independent auditor discovers an underpayment, CASI shall promptly pay to
Juventas the amount of such underpayment. The fees charged by such independent
auditor shall be paid by Juventas. However, CASI shall pay such fees, provided
that if such auditor uncovers an underpayment of [***] or more by CASI.

4.     Intellectual Properties

4.1.    Intellectual Property

Juventas shall be the sole owner of all Intellectual Properties. Subject to the
terms and conditions set forth herein, Juventas hereby grants to CASI during the
Term, an exclusive license (the “License”) in the Territory to use the
Intellectual Property and Improvements for the Commercialization of the Product
based on this Agreement. For the avoidance of doubt, Juventas has no obligation
to provide CASI with any information or material that is not necessary for
Commercialization of the Product and Juventas retains the right to use the
Intellectual Property to develop and Commercialize the Product.

4.2.    Trademarks

Juventas grants to CASI an exclusive license to use the Trademarks in the
Territory and solely in connection with the Product. CASI shall use the
Trademarks solely in connection with its Commercialization of the Product in the
Territory. All use of the Trademarks by CASI shall inure to the purpose of this
Agreement. CASI shall not register or attempt to register any of the Trademarks
in any jurisdiction in the Territory, or otherwise, without the prior written
consent of Juventas, and in the event that CASI does register any of the
Trademarks in the Territory (the “Territory Trademarks”), such Territory
Trademarks that are identical to, similarly confusing with or use the Trademarks
shall be transferred and assigned to Juventas upon the requests of Juventas.
However, for clarity purpose, this Section 4.2 does not restrict CASI from
developing, creation, registering or using its own trademarks solely to indicate
CASI as a distributor of the Product. CASI’s use of the Trademarks shall comply
with laws and regulations related to labeling and advertising in the Territory
and other applicable Laws.

4.3.    Conversion to Non-Exclusivity

Notwithstanding anything to the contrary contained in this Agreement, subject to
that Juventas has fully performed its obligations under this Agreement and has
used Commercially Reasonable Efforts to market the Products, if in the first
calendar year after the First Commercial Sale and any subsequent calendar year,
the Annual Net Sales of the Product in the Territory are less than RMB
50,000,000, and subject to the satisfaction of the following conditions, the
exclusive license granted in accordance with this Agreement shall immediately be
converted to a non-exclusive license, and any sub-license rights in connection
therewith shall be terminated immediately: (1) CASI fails to make Commercially
Reasonable Efforts to Commercialize the Product; or (2) after the Product has
been launched into the market, the sales volume of CASI is less than 10%



11

--------------------------------------------------------------------------------

(ten percent) of the total market share of the products identical with or
similar to the Product. The total market share shall be determined on the basis
of the market data of IQVIA (formerly IMS Health) or any successor organisation
and on the basis of the volume of products sold (based on the packaging sizes,
product dosage or intensity and similar factors as reasonably determined by the
Parties).

4.4.     Sublicense

CASI shall not sublicense the licensed rights hereunder to its Affiliates,
distributors and/or sublicensees or non-affiliates without Juventas’ prior
written consent, which shall not be unreasonably withheld. In the event that
CASI engages any Affiliate, distributor and/or sublicensee to implement the
decisions of the JSC, such Affiliate, distributor and/or sublicensee shall,
after obtaining the consent of Juventas, have the right to use the License and
the Trademarks subject to the terms and conditions herein and solely in
connection with the Product, and the sub-license agreement shall then be
negotiated and determined by CASI and Juventas.

4.5.     Ownership and Preservation

Juventas retains ownership of, and all other rights to, the Intellectual
Property. Juventas shall use Commercially Reasonable Efforts to preserve and
maintain the Intellectual Property in the Territory and shall pay any periodic
filing or administrative fees associated therewith. Juventas shall keep CASI
informed regarding the prosecution and maintenance of licensed patents or patent
applications in the Territory, if any, included in the licensed Intellectual
Property. Additionally, in the event that Juventas fails to maintain or keep the
Intellectual Property in the Territory and refuses to maintain or keep such
Intellectual Property after having received a notice from CASI, then CASI may,
at its sole discretion and at its own expense, do all things necessary to ensure
such maintenance and servicing.

4.6.     Improvements

Parties agree that all right, title and interest in and to the Improvements
shall be the sole and exclusive property of Juventas. CASI shall, and shall
cause their employees to make full and prompt disclosure to Juventas of all
Improvements. CASI hereby assign and transfer, without additional consideration,
to Juventas all right, title and interest that CASI and their employees may have
in and to any and all Improvements throughout the world. CASI shall and shall
cause their employees to timely execute, or cause to be executed, all papers
necessary to effect and perfect the assignment and transfer of all right, title
and interest that CASI and their employees may have in and to any and all
Improvements to Juventas.

For the avoidance of doubt, nothing in this Agreement shall be construed to
confer any rights upon CASI to modify or reversely engineer the Product. Without
prior written consent of Juventas, CASI shall not further develop or file
regulatory filing for the Product. Any and all information, materials, data and
results developed by CASI in violation of this provision shall be solely owned
by Juventas.



12

--------------------------------------------------------------------------------

4.7.    Preferred Right to Negotiate

(1)  The Parties acknowledge and agree that, during the Term of this Agreement,
if a combination of the Product and other active pharmaceutical ingredients is
deemed as a new product from a regulatory perspective and Juventas intends to
grant to any third party the right to commercialize such new product, CASI shall
have the right to negotiate with Juventas regarding the right to commercialize
such new product in the Territory in preference to any third party, and the
specific terms and conditions shall be subject to further negotiation between
CASI and Juventas. If the Parties fail to reach an agreement within sixty (60)
days from the date on which Juventas informs CASI that such new product can be
commercialized in the Territory, Juventas may grant the right to commercialize
the new product in the Territory to any third party.

(2)  Juventas agrees to grant to CASI an exclusive license for Commercializing
the new product, CD19/CD20 Biantibodies, in the Field and in the Territory on
terms and conditions same as those set out in this Agreement and License
Agreement, providing that a non-refundable milestone payment of RMB 70,000,000
shall be paid to Juventas upon the initiation of the first Phase II Clinical
Trial with the new product.

5.     Representation, Warranties and Covenants

5.1.    Juventas Representations, Warranties and Covenants

As from the effective date of this Agreement, Juventas hereby represents and
warrants to CASI as follows, while the representations and warranties with
respect to Juventas under Section 7.1 of the License Agreement shall survive:

(1)  the execution, delivery and performance by Juventas of this Agreement and
the consummation of the transactions contemplated hereby are within Juventas’
corporate powers and have been duly authorized by all necessary corporate action
on the part of Juventas. This Agreement constitutes the legal, valid and binding
obligation of Juventas, enforceable against Juventas after duly signed by the
Parties;

(2)  the execution, delivery and performance of this Agreement by Juventas will
not violate: (i) any Laws or any order of any Governmental or Regulatory
Authority; or (ii) any provision of Juventas’ certificate of incorporation or
other organizational documents.

5.2.    CASI Representations, Warranties and Covenants

CASI hereby represents and warrants to Juventas as follows, while the
representations and warranties with respect to CASI under Section 7.2 of the
License Agreement shall survive:

(1)  the execution, delivery and performance of this Agreement by CASI and the
consummation of the transactions contemplated hereby are within CASI’s corporate
powers and have been duly authorized by all necessary corporate action on the
part of CASI. This Agreement constitutes the legal, valid and binding
obligations of CASI, enforceable against CASI in accordance with its terms;



13

--------------------------------------------------------------------------------

(2)  CASI will be properly registered, licensed and qualified, and have all
requisite power and authority under its organizational documents and in
accordance with applicable Laws to market and sell Product in the Territory, and
to conduct its business and perform its obligations hereunder and, during the
Term and any extensions thereof, it shall take all action as may be required and
necessary to obtain and keep current any governmental licenses, permits,
registrations and approvals that are necessary for it to develop, make, market
and sell the Product and carry out its other activities hereunder;

(3)  the execution, delivery and performance of this Agreement by CASI will not
violate: (i) any Laws or any order of any Governmental or Regulatory Authority;
or (ii) any provision of CASI’s certificate of incorporation or other
organizational documents;

(4)  CASI shall carry out its obligations and activities under this Agreement
(including without limitation the marketing, promotion, distribution and sale of
the Product) in accordance with: (i) the terms hereof and (ii) all applicable
Laws;

(5)  CASI and its employees have never been (i) debarred or (ii) convicted of a
crime for which a Person can be debarred under Section 306(a) of the U.S.
Generic Drug Enforcement Act of 1992 (Section 306(a) or (b) or similar Laws of
any other jurisdiction; and

(6)  CASI irrevocably and unconditionally agrees with and undertakes to Juventas
that, unless with prior written consent of Juventas or specially permitted by
this Agreement, during the Term of this Agreement and three (3) years
thereafter, (1) CASI shall not engage in Commercialization of any T-cell therapy
product specifically binding to CD19 (“Restricted Products”) other than the
Product; and (2) CASI shall not market or sell any Restricted Products in the
Territory.

6.     Term and Termination

6.1.    Term

Unless terminated in accordance with Section 6.2, the term of this Agreement
shall be 10 years.

6.2.    Termination

(1)  Termination for Material Breach. Either Party may terminate this Agreement
for a material breach of this Agreement by the other Party if the breaching
Party fails to cure any such breach within [***] after receipt of written notice
from the non-breaching Party specifying such breach.

(2)  Termination for Insolvency or Bankruptcy. Either Party may immediately
terminate this Agreement upon written notice to the other Party in the event
that: (i) the other Party is declared insolvent or bankrupt by a court of
competent jurisdiction; (ii) a voluntary petition of bankruptcy or
reorganization is filed in any court of competent jurisdiction by such other
Party; (iii) this Agreement is assigned by such other Party for the benefit of
creditors; or (iv) an involuntary petition of bankruptcy or



14

--------------------------------------------------------------------------------

reorganization is filed against the other Party or its assets and such petition
is not dismissed within [***] of filing.

(3)  Either Party may terminate this Agreement upon [***] prior written notice
in the event that any Governmental or Regulatory Authority takes any action or
raises any objection that prevents CASI from making, having made, marketing,
promoting, importing, purchasing or selling Product, or that has the effect of
making any of the transactions contemplated by this Agreement unlawful.

(4)  Termination due to change in control. Either Party may terminate this
Agreement upon  [***] prior written notice in the event of a change of control
of the other Party.

6.3.    Effect of Termination

On the date of termination or expiration of this Agreement, (a) all rights and
obligations granted under or imposed by this Agreement will cease and terminate,
except as set forth herein and in Section 6.4, (b) all license granted to CASI
under this Agreement shall terminate, (c) CASI shall cease its use and, upon
request, within 30 days either return to Juventas or destroy (and certify as to
such destruction) all Juventas’ Confidential Information, including any copies
thereof, (d) CASI shall promptly deliver to Juventas all information, documents
and other materials, which belong to the Improvements or are necessary for
Juventas to Commercialize the Product and (e) CASI or its Affiliates shall not
engage in development, marketing or sale of the Product in the Territory before
the [***] anniversary of the termination or expiration of this Agreement.
Notwithstanding the foregoing, unless this Agreement was terminated by Juventas
due to CASI’s breach of this Agreement, CASI shall have the right to sell and
distribute its existing inventory of Product, not including Products in process
of manufacture, subject to the terms of this Agreement and payment of applicable
royalties to Juventas as set forth in Section 3 above. Such expiration or
termination shall not affect any claim, demand, liability or right of a Party
arising pursuant to this Agreement prior to the expiration or termination
hereof. For the avoidance of doubt, termination or expiration of this Agreement
shall not affect a Party’s right to seek damages from the responsible Party for
actions or omissions occurring prior to such termination or expiration.

6.4.    Survival

The following provisions shall survive any termination or expiration of this
Agreement: Section 4.4, Section4.5, Section 5.2(6), Section 6.3, Section 7,
Section 8 and Section 9.

7.     Confidentiality and Press Release

7.1.    Confidential Information

Except to the extent otherwise agreed in writing, the Parties agree that the
receiving Party (the “Receiving Party”) shall keep confidential and shall not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any confidential and proprietary information and materials,
patentable or otherwise, in any form (written, oral, photographic, electronic,
magnetic, or otherwise) which is disclosed



15

--------------------------------------------------------------------------------

to it by the other Party (the “Disclosing Party”) or is otherwise received,
accessed or developed by a Receiving Party in the course of performing its
obligations under this Agreement, including, but not limited to, all information
concerning the Intellectual Property, the Product, the contents of this
Agreement and any other technical and business information of whatever nature
(collectively, “Confidential Information”). Without limiting the generality of
the foregoing, the Receiving Party may disclose the Confidential Information
only to the Receiving Party’s officers, employees, consultants, agents (the
“Representatives”) who have a need to know the Confidential Information in
connection with the transaction contemplated hereby and which Representatives
are contractually or otherwise legally bound to hold and use the Confidential
Information in substantial accordance with the terms herein. The Receiving Party
shall guarantee the full performance by the Representatives of the
confidentiality obligation set forth herein. Intellectual Property and
Improvements shall be the Juventas’ Confidential Information.

7.2.     Exclusions

The obligations of confidentiality and non-use set forth in Section 7.1 shall
not apply to any portion of the Confidential Information which the Receiving
Party is able to establish by competent proof: (i) was already legally in the
possession of the Receiving Party, at the time of disclosure by the Disclosing
Party, other than pursuant to the License Agreement and this Agreement; (ii) was
generally available to the public or otherwise part of the public domain at the
time of its disclosure to the Receiving Party; (iii) became generally available
to the public or was otherwise part of the public domain after its disclosure
and other than through any act or omission of the Receiving Party in breach of
this Agreement; or (iv) was disclosed to the Receiving Party by a third party
provided that the Confidential Information was disclosed by such third party in
non-violation of any confidentiality obligation.

7.3.     Exceptions

The obligations of this Section 7 shall not apply to Confidential Information
that: (i) is submitted to a Governmental or Regulatory Authority to facilitate
the issuance of any registrations for the Product or the Intellectual Property,
provided that the Disclosing Party is informed of such submission and the
required Confidential Information in advance of the disclosure and reasonable
measures shall be taken to assure confidential treatment of such information
where permitted; (ii) is provided by the Receiving Party to third parties under
confidentiality agreements having provisions at least as stringent as those in
this Agreement, and solely for consulting, funding, merger or acquisition
activity, external testing and marketing trials with respect to any of the
subject matter of this Agreement; or (iii) is otherwise required to be disclosed
in compliance with applicable Laws (including, without limitation and for the
avoidance of doubt, the requirements of any securities regulatory authorities or
any stock exchange on which securities issued by a Party are traded) or order by
a court or other governmental or regulatory authority having competent
jurisdiction; provided, that, if a Party is required to make any such disclosure
of the other Party’s Confidential Information such Party will give reasonable
advance written notice to the other Party of such disclosure requirement



16

--------------------------------------------------------------------------------

and will use its best efforts to secure confidential treatment of such
Confidential Information required to be disclosed.

7.4.    Remedies

Each Party shall be entitled, in addition to any other right or remedy it may
have, at law or in equity, to seek an injunction from any court of competent
jurisdiction, without the posting of any bond or other security, enjoining or
restraining the other Party from any violation or threatened violation of this
Section 7.

7.5.    Duration

All obligations of confidentiality, limited use and non-disclosure imposed by
this Section 7 with respect to any and all items of Confidential Information
shall survive the termination of this Agreement for a period of 5 years, unless
a longer period is prescribed by Law.

7.6.    Press Releases

Except as required by Law (including requirements of applicable securities
administrators or any other stock exchange on which securities issued by a Party
are traded) or any governmental or regulatory authority, neither Party shall
make any press release or other public announcement relating to the Agreement or
the transactions described herein without the prior written consent of the other
Party, which consent will not be unreasonably withheld. Subject to the
foregoing, each Party shall use Commercially Reasonable Efforts to provide the
other Party an opportunity to review any press release or similar public
statement related to this Agreement or Product prior to publicly releasing such
press release.

8.     Indemnification

Each Party (the “Breaching Party”) shall defend, indemnify and hold harmless the
other Party, its Affiliates, officers, directors, employees and agents against
any and all Losses arising out of, in connection with or attributable to the
Breaching Party’s breach under this Agreement. The detailed agreement shall
refer to Section 10 of the License Agreement

9.     Miscellaneous

9.1.    Governing Law

This Agreement shall be governed by and construed exclusively in accordance with
the laws of Hong Kong, without regard to conflicts of law rules. Except as
specifically provided below, any disputes, controversy or claims arising from or
related to this Agreement or violation of this Agreement shall be resolved
through negotiation between the Parties. If the negotiations do not resolve such
dispute to the reasonable satisfaction of both Parties, such dispute shall be
resolved by arbitration according to Section 9.2 below.



17

--------------------------------------------------------------------------------

9.2.    Arbitration

Any dispute, controversy, difference or claim arising out of or relating to this
Agreement, including the existence, validity, interpretation, performance,
breach or termination thereof or any dispute regarding non- contractual
obligations arising out of or relating to it, shall be referred to and finally
resolved by arbitration at the Hong Kong International Arbitration Centre
(HKIAC) in accordance with its rules as at present in force when the notice of
arbitration is submitted. Each Party shall pay its own arbitration fees, but the
losing party shall bear the fees in relation to the arbitrator

9.3.    Effectiveness and Entire Agreement

(1)  This Agreement shall become effective upon duly signed by the Parties.

(2)  Except as otherwise stipulated in hereunder, upon the effectiveness of this
Agreement, this Agreement is a supplementary agreement to the License Agreement.
If both this Agreement and the License Agreement have provisions regarding the
same matter and there is a discrepancy between this Agreement and the License
Agreement, this Agreement shall prevail.

(3)  The Parties entered into a Term Sheet dated September 22, 2020. If there is
a discrepancy between this Agreement and the Term Sheet, this Agreement shall
prevail.

9.4.    Waiver

The waiver by any Party of a breach of any provision of this Agreement shall not
operate, or be construed, as a waiver of any subsequent breach.

9.5.    Force Majeure

If the actual performance of any obligations under this Agreement is prevented
by any act of God (such as fire, flood, earthquake or other natural cause),
terrorist events, riots, insurrections, declared or undeclared war or national
emergency, any epidemic, pandemic or disease outbreak (including COVID-19),
governmental action or inaction unrelated to Product or the Parties’ acts or
omissions, or other similar event outside the reasonable control of a Party, the
Party affected by such event (a “Force Majeure”) shall be excused on a
day-by-day basis to the extent of the prevention; provided, that such Party
notifies the other Party as soon as practicable of the nature and expected
duration of the claimed Force Majeure, uses all Commercially Reasonable Efforts
to avoid or remove the causes of nonperformance and resumes performance promptly
after the causes have been removed.

9.6.    Modification

No change, modification, or waiver of any terms of this Agreement shall be valid
unless it is in writing and signed by both Parties.

9.7.    Assignment

CASI shall not be entitled to assign its rights or delegate its obligations
hereunder in whole or in part without the express prior written consent of
Juventas.



18

--------------------------------------------------------------------------------

9.8.     Independent Contractor

This Agreement shall not be construed as constituting a partnership, joint
venture or any other form of legal association that would impose liability upon
one Party for the act or failure to act of the other Party, or as providing
either Party with the right, power or authority (express or implied) to create
any duty or obligation of the other Party.

9.9.     Headings

The headings have been inserted for convenience only and are not to be
considered when interpreting the provisions of this Agreement.

9.10.  Counterparts

This Agreement may be executed in multiple counterparts, each of which will be
deemed an original, but all of which together shall constitute one and the same
instrument.

9.11.  Severability

Each provision of this Agreement will to the extent possible be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

9.12.  Notices

All notices, requests, waivers and other communications made pursuant to this
Agreement shall be in writing to the address set forth below, and shall be
conclusively deemed to have been duly given (a) when hand-delivered to the other
Parties, upon delivery; (b) when sent by electronic mail, upon such mail being
sent unless the sending Party subsequently learns that such electronic mail was
not successfully delivered; (d) five (5) Business Days after deposit in the mail
as air mail or certified mail, receipt requested, postage prepaid; or (e) three
(3) Business Days after deposit with an overnight delivery service, postage
prepaid with next-business-day delivery guaranteed, provided that the sending
Party receives a confirmation of delivery from the delivery service provider. A
Party may change or supplement the addresses given above, or designate
additional addresses, for purposes of this Section 9.12, by giving the other
Parties written notice of the new address in the manner set forth above.



If to Juventas:

Juventas Cell Therapy Ltd.

Attn:

Yiping Deng (邓一平)

Address:

1103, Building No.3, Huamao Center, 77 Jianguo Road, Chaoyang District, Beijing,
China 100025

Email:

[***]

Tel:

[***]

If to CASI:

CASI Pharmaceuticals, Inc.





19

--------------------------------------------------------------------------------

Attn:

Larry Zhang (张炜)

Address:

9620 Medical Center Drive, Suite 300

Rockville, Maryland 20850

Email:

[***]

Tel:

[***]



All such notices shall be effective upon receipt.

9.13.  Language

This Agreement will be made in both English and Chinese version. In case of any
discrepancy between the English version and the Chinese version, the provision
of the English version shall prevail.

** REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK **





20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement as of the date first above written.



Juventas Cell Therapy Ltd. (合源生物科技（天津）有限公司) (Seal)



Signed by:

  /s/ Lulu Lv







Name: Lulu Lv



Title: Legal Representative







21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement as of the date first above written.



CASI Pharmaceuticals, Inc.







Signed by:

  /s/ Larry (Wei) Zhang



Name:  WEI ZHANG



Title:  PRESIDENT





22

--------------------------------------------------------------------------------